Citation Nr: 0024512	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of energy, to 
include as being due to undiagnosed illness.

2.  Entitlement to service connection for low back pain due 
to undiagnosed illness.

3.  Entitlement to service connection for hip pain due to 
undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for hip 
pain. 

6.  Entitlement to service connection for tumor and cyst of 
the cervical spine, to include as being due to undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to April 
1988, and from January 1991 to May 1991.  His latter period 
of service featured deployment in the Southwest Asia theater 
of operations from January 23 to April 27, 1991.

In November 1993, the VA Regional Office (RO) in Columbia, 
South Carolina, denied entitlement to service connection for 
low back pain ("strain") and hip pain ("hip problems").  
Following pertinent notice to the veteran in December 1993, a 
Notice of Disagreement was not received within the subsequent 
year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO, the earliest of which 
was entered in January 1996.  A hearing was held before a 
hearing officer at the RO in September 1997.  The appeal was 
last before the Board in November 1998, at which time it was 
remanded for further development.  Following completion of 
the requested development, the appeal was returned to the 
Board.

The first five issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.


FINDINGS OF FACT

1.  The claims for service connection for loss of energy, to 
include as being due to undiagnosed illness, for low back 
pain due to undiagnosed illness, and for hip pain due to 
undiagnosed illness are, in each instance, not plausible.

2.  In November 1993, the RO denied entitlement to service 
connection for low back pain and hip pain; following 
pertinent notice to the veteran in December 1993, a Notice of 
Disagreement was not received within the subsequent year.

3.  The additional evidence received since the unappealed 
November 1993 rating denial of service connection for low 
back pain is, in part, cumulative, and is, in its entirety, 
not so significant that it must be considered in order to 
fairly decide the claim.

4.  The additional evidence received since the unappealed 
November 1993 rating denial of service connection for hip 
pain is, in part, cumulative, and is, in its entirety, not so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The claims for service connection for loss of energy, to 
include as being due to undiagnosed illness, for low back 
pain due to undiagnosed illness, and for hip pain due to 
undiagnosed illness are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  Evidence received since the unappealed November 1993 
rating denial of service connection for low back pain is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  Evidence received since the unappealed November 1993 
rating denial of service connection for hip pain is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Loss of Energy, to include as being due to Undiagnosed 
Illness

II.  Low Back Pain due to Undiagnosed Illness

III.  Hip Pain due to Undiagnosed Illness

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I through III is whether he has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well-grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I through 
III, in any instance, well grounded.

Concerning his claim for service connection for loss of 
energy, to include as being due to undiagnosed illness, the 
veteran asserts that following his return from service 
overseas during the Persian Gulf War (PGW) he began to 
experience "a low feeling of energy".  He is of the view that 
such loss of energy may be etiologically related to toxins 
from "chemical[s]" to which he may have been exposed during 
the war.  With respect to his claims for service connection 
for low back pain and hip pain, due in each instance to 
undiagnosed illness, he indicates that he worked "as a truck 
driver" while stationed in the Persian Gulf and he is 
apparently of the view that his low back and hip pain may be 
associable with such activity.

With respect to claims based on service in the Persian Gulf, 
the law provides that service connection may be established 
for chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the PGW or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317 (1999).  Service connection may, on 
a direct basis, also be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded as a 
general matter:  (1) There must be competent evidence of a 
current disability, usually shown by medical diagnosis; (2) 
There must be evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence; and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law, 
lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In order for a claim for benefits under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 to be well grounded, there must be 
evidence of active service in the Southwest Asia theater of 
operations during the Persian Gulf War; evidence of one or 
more signs or symptoms of undiagnosed illness; and evidence 
of objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period.  
VAOPGCPREC 4-99 (May 3, 1999); Neumann v. West, 2000 U.S. 
App. Vet. Claims LEXIS 717 (U.S. Vet. App. July 21, 2000).

Of bearing on the veteran's claim for service connection for 
loss of energy, the Board would initially observe, with 
respect to direct service connection therefor, that service 
medical records pertaining to each of his periods of service 
are negative for any reference to loss of energy, lack of 
endurance, or fatigue per se.  With respect to the veteran's 
essential contention, i.e., that he has loss of energy 
specifically due to undiagnosed illness traceable to his tour 
of duty in the Persian Gulf, the Board is cognizant that, 
even though "loss of energy" is not included (though 
"fatigue" is) among the designated signs and symptoms which 
may comprise a manifestation of undiagnosed illness in 
accordance with 38 C.F.R. § 3.317(b), the signs and symptoms 
listed under such provision are not exhaustive.  See id.  As 
pertinent to loss of energy, when the veteran was examined by 
VA in February 1997, he complained of "having no energy".  
However, while the Board does not dispute the veteran's 
sincerity in advancing such complaint, it observes, 
saliently, that, to any extent that such complaint may 
purport to comprise an "objective indication" of chronic 
disability, it is substantiated by no evidence other than the 
veteran's own assertion.  Such consideration, in turn, 
renders his claim for service connection for loss of energy, 
at least insofar as being due to undiagnosed illness, 
implausible.  See VAOPGCPREC 4-99 (May 3, 1999); Neumann v. 
West, 2000 U.S. App. Vet. Claims LEXIS 717 (U.S. Vet. App. 
July 21, 2000).  Further, the veteran neither contends, nor 
does the evidence reflect, that he presently has any current 
disability/pathology of either acute of chronic derivation of 
which loss of energy or fatigue is a manifestation, which 
consideration, in turn, renders his claim for service 
connection for loss of energy, on the basis of direct service 
connection, implausible.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In light of the foregoing reasoning, 
then, the Board is constrained to conclude that the veteran's 
claim for service connection for loss of energy, to include 
as being due to undiagnosed illness, is, with respect to each 
basis on which the claim is predicated, not well grounded.  
38 U.S.C.A. § 5107(a).

With respect to his claims for service connection for low 
back pain and hip pain, due in each instance to undiagnosed 
illness, when the veteran was examined by VA in February 
1997, he made reference (without, however, identifying the 
joint or joints so affected) to experiencing "[d]iffuse 
arthralgias".  The Board is aware that, even though 
'arthralgia' is not included (though "[j]oint pain" is) among 
the designated signs and symptoms which may comprise a 
manifestation of undiagnosed illness in accordance with 
38 C.F.R. § 3.317(b), the signs and symptoms listed under 
such provision are, as noted above, not exhaustive.  See id.  
However, while the Board in no way questions the veteran's 
sincerity or honesty in complaining of experiencing the 
"arthralgias", it is nevertheless respectfully constrained to 
observe that, insofar as such complaint may serve to comprise 
an "objective indication" of chronic disability (relative to 
the low back or either hip), it is substantiated by no 
evidence other than the veteran's own assertion.  There is, 
in addition, no non-medical indication, such as evidence that 
the veteran has sought pertinent medical treatment, of any 
disability manifested by the arthralgias.  Given the latter 
considerations, then, plausible claims for service connection 
for low back pain and hip pain, due in each instance to 
undiagnosed illness, are not (in either instance) presented.  
See VAOPGCPREC 4-99 (May 3, 1999) and Neumann v. West, 2000 
U.S. App. Vet. Claims LEXIS 717 (U.S. Vet. App. July 21, 
2000).  Therefore, neither foregoing claim is well grounded.  
38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the three foregoing claims for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that these claims were well grounded, the RO 
accorded the veteran greater consideration than any of the 
claims in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether any of 
these claims is well grounded would be pointless and, in 
light of the law cited above, would not result in a 
determination favorable to the veteran.  VA O.G.C. Prec. 
Op. 16-92, 57 Fed. Reg. 49,747 (1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


IV.  New and Material Evidence, Low Back Pain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The November 1993 
rating denial of service connection for low back pain is 
final, based upon the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991).  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since the 
November 1993 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying service connection for low back pain in November 
1993, the RO observed that although the veteran had 
complained of back pain in service, there was no evidence 
documenting the same as then being of chronic derivation.   
Evidence in the RO's possession in November 1993 included the 
veteran's service medical records.  That evidence reflects 
that, in February 1988, the veteran complained of 
experiencing back pain in the aftermath of his involvement in 
a motor vehicle accident.  An X-ray of the veteran's lumbar 
spine was interpreted as being "OK".  The assessment, 
following physical examination, implicated low back pain of 
traumatic origin.  Subsequent to service, when he was 
examined by VA in October 1993, the veteran related no 
complaint relative to his low back.  Pertinent X-ray 
examination was "negative", and no disability/pathology 
referable to the lumbar spine was included among the 
examination diagnoses.

Evidence added to the record since November 1993 includes a 
report pertaining to the veteran's examination by VA in 
February 1997, on which occasion, however, the lone reference 
to any back problem pertained to the cervical spinal segment.  
At his personal hearing in September 1997, the veteran 
indicated that he first noticed a "low back" problem while in 
basic training in service, and that it was "a possibility" 
that he may have hurt his back during such training.  Also of 
recent submission are copies of some of the veteran's service 
medical records.

The veteran contends, in essence, that he presently has 
chronic low back pain due to service-incurred trauma.  In 
considering whether new and material evidence has been 
submitted to reopen his related claim for service connection 
for low back pain, the Board is constrained, in the first 
instance, to observe that the above-addressed recently 
submitted service medical records (none of which, 
significantly, appear to reflect any complaint relative to 
the low back) are duplicates of evidence which was in the 
RO's possession in November 1993.  As such, these items are 
not 'new'.  See 38 C.F.R. § 3.156(a).  Further, while the 
report pertaining to the February 1997 VA examination was of 
course not in the RO's possession in November 1993, such item 
is silent for any reference to the veteran's low back and is 
therefore not 'material'.  Finally, while the veteran's 
above-cited hearing testimony is to the effect that he 
presently has chronic low back pain (of which, to be sure, 
there is no clinical documentation) due to service-incurred 
trauma, the Board is constrained to point out that while it 
is sensitive to the veteran's view in this regard, it would 
respectfully point out that he is, as a lay person, not 
competent to provide an opinion which requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Given the foregoing observations, then, the Board is 
constrained to conclude that no item of 'new and material' 
evidence, i.e., no single item of noncumulative evidence that 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, in accordance with the 
above-cited provisions of 38 C.F.R. § 3.156(a), has been 
submitted in conjunction with the veteran's attempt to reopen 
his claim for service connection for low back pain.  
Therefore, such claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


V.  New and Material Evidence, Hip Pain

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131. The 
November 1993 rating denial of service connection for hip 
pain is final, based upon the evidence then of record.  
38 U.S.C.A. § 7105.  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since such 
aspect of the November 1993 decision is new and material 
under the above-stated provisions of 38 C.F.R. § 3.156(a).  

In denying service connection for hip pain in November 1993, 
the RO observed that although the veteran had complained of 
hip pain in service, there was no evidence documenting the 
same as then being of chronic derivation.  Evidence in the 
RO's possession in November 1993 included the veteran's 
service medical records.  That evidence reflects that, in May 
1986, the veteran complained of experiencing pain involving 
his left hip, apparently after engaging in strenuous physical 
activities including jumping (a stress fracture of the left 
pubic bone, for which service connection is in effect, was 
thereafter assessed).  Subsequent to service, when he was 
examined by VA in October 1993, the veteran related no 
complaint relative to either hip.  X-ray examination of the 
right hip revealed no abnormality, and no 
disability/pathology referable to either hip was included 
among the examination diagnoses.

Evidence added to the record since November 1993 includes a 
report pertaining to the veteran's examination by VA in 
February 1997, on which occasion the veteran made reference 
to experiencing '[d]iffuse arthralgias', the lone possible 
reference to any hip pain/discomfort.  At his personal 
hearing in September 1997, the veteran indicated that owing 
to problems involving his back and "hip", he was forced to 
repeat basic training.  Also of recent submission are copies 
of some of the veteran's service medical records.

The veteran contends, in essence, that he presently has 
chronic hip pain due to service.  In considering whether new 
and material evidence has been submitted to reopen his 
related claim for service connection for hip pain, the Board 
would point out that even if the 'arthralgias' referred to by 
the veteran at the February 1997 VA examination pertain to 
pain involving his hips, evidence of the same was in the RO's 
possession in November 1993.  As therefore comprising 
information which is 'cumulative', such information is not 
'new' in accordance with the pertinent aspect of 38 C.F.R. 
§ 3.156(a).  As to the above-addressed recently submitted 
service medical records, they are (as was noted by the Board 
above) duplicates of evidence which was in the RO's 
possession in November 1993.  As such, these items are not 
'new'.  See 38 C.F.R. § 3.156(a).  Further, while the 
veteran's above-cited hearing testimony is to the effect that 
he presently has chronic hip pain (which is, however, not 
presently clinically documented) due to service, the Board is 
obliged to point out that while it is sensitive to the 
veteran's view in this connection, he is, as a lay person, 
not competent to provide an opinion which requires medical 
expertise.  See Espiritu, supra.  Given the foregoing 
observations, then, the Board is obliged to conclude that no 
item of 'new and material' evidence, i.e., no noncumulative 
item of evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
in accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), has been submitted in conjunction with the 
veteran's attempt to reopen his claim for service connection 
for hip pain.  Therefore, such claim is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Finally, the Board is cognizant that, in an Informal Hearing 
Presentation dated in March 2000, the veteran's 
representative has requested, apparently in conjunction with 
the latter two claims addressed hereinabove, that pertinent 
VA examination(s) be accomplished to ascertain "the extent 
and severity" of alleged disablement referable to the 
veteran's low back and hips.  However, as was stressed by the 
Board earlier in the decision, the veteran is not presently 
shown to have any assessed disability/pathology (i.e., 
chronic disablement) referable to his low back or either hip.  
Given such consideration, the Board has no duty to so assist 
(see 38 U.S.C.A. § 5107(a)) the veteran relative to the 
development of the two latter-addressed respective claims.  
See Morton v. West, 12 Vet. App. 477 (1999).  The Board 
therefore respectfully declines to undertake remand action 
for the accomplishment of the requested examination(s). 


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for loss of energy, to 
include as being due to undiagnosed illness, for low back 
pain due to undiagnosed illness, and for hip pain due to 
undiagnosed illness is, in each instance, denied.

New and material evidence not having has been submitted, the 
application to reopen a claim of entitlement to service 
connection for low back pain is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for hip pain is denied.


REMAND

With respect to the veteran's claim for service connection 
for tumor and cyst of the cervical spine, to include as being 
due to undiagnosed illness, the record reflects that, at 
least insofar as the latter (i.e., due to undiagnosed 
illness) aspect of the claim is concerned, the RO, in a 
rating decision entered in May 1998, deferred pertinent 
consideration of the claim pending affording the veteran an 
opportunity to submit any extant private medical evidence 
which might bear on such aspect of the claim.  The RO's 
related notice to the veteran, dated May 21, 1998, merely 
advised him that consideration of this aspect of his related 
claim had been deferred, and did not, significantly, advise 
him to submit copies of any private medical evidence which 
may exist that might be helpful to his claim, i.e., probative 
of related undiagnosed illness of service origin.  The Board 
is, therefore, of the opinion that the RO should, in 
accordance with 38 U.S.C.A. § 5103(a) (West 1991), formally 
advise the veteran of the same before any further appellate 
consideration of this aspect of the appeal might ensue.  
Further development to facilitate the accomplishment of such 
action by the RO is, consequently, specified below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103(a), advise the veteran 
to submit copies of any private medical 
evidence which may exist that might be 
helpful to the undiagnosed illness aspect 
of his claim for service connection for 
tumor and cyst of the cervical spine, 
i.e., evidence probative of tumor/cyst of 
the cervical spine traceable 
to/representative of related undiagnosed 
illness of service origin.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final issue listed on 
the title page.  

3.  If the lone remaining benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

